Exhibit 10.33

Portions of this exhibit indicated by “******” have been omitted pursuant to

a request for confidential treatment under Rule 24b-2 of the Securities

Exchange Act of 1934, as amended, and the omitted material has been

separately filed with the Securities and Exchange Commission

MEMORANDUM OF UNDERSTANDING

This Memorandum of Understanding (“MOU”), made effective January 1, 2007, (the
“MOU”), between VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia public service
corporation with its principal office located in Richmond, Virginia, doing
business in the Commonwealth of Virginia as “Dominion Virginia Power” and in the
State of North Carolina as “Dominion North Carolina Power” (hereinafter referred
to as “Buyer”), on the one hand, and Alliance Coal, LLC, a Delaware limited
liability company with its principal office located in Tulsa, Oklahoma,
(hereinafter referred to as “Seller”), Mettiki Coal (WV), LLC, a Delaware
limited liability company and an indirect, wholly owned subsidiary of Seller
(hereinafter referred to as “Mettiki (WV)”), and Mettiki Coal, LLC, a Delaware
limited liability company and an indirect, wholly owned subsidiary of Seller
(hereinafter referred to as “Mettiki”), on the other hand. Buyer, Seller,
Mettiki (WV) and Mettiki sometimes are referred to hereinafter individually as a
“party” and collectively as the “parties.”

Recitals:

WHEREAS, Buyer and Seller entered into an agreement entitled “Agreement for the
Supply of Coal to Mt. Storm Power Station between Virginia Electric and Power
Company and Alliance Coal, LLC” dated June 22, 2005, (the “Agreement”), pursuant
to which Seller will supply coal to the Mt. Storm Station beginning on or after
January 1, 2007 and continuing through December 31, 2013; and

WHEREAS, capitalized terms herein shall have the same meaning ascribed to such
terms in the Agreement, as amended by Amendment No. 1, as set forth below, and
ascribed to such terms in all other agreements as specifically referenced
herein, unless otherwise defined herein; and

WHEREAS, simultaneous with the execution of this MOU by the parties, Buyer and
Seller have entered into that certain Amendment No. 1 to the Agreement effective
January 1, 2007, pursuant to which Seller will supply additional Spot Tonnage to
the Mt. Storm Station beginning on or after January 1, 2007 and shall continue
up through December 31, 2008; and

WHEREAS, simultaneous with the execution of this MOU by the parties, Buyer and
Mettiki Coal, LLC have entered into that certain Termination Agreement relating
to that certain Second Restated and Amended Fuel Supply and Ash Management
Services Agreement to North Branch Power Station effective as of July 1, 2003
(“Termination Agreement”); and

 



--------------------------------------------------------------------------------

WHEREAS, simultaneous with the execution of this MOU by the parties, Buyer and
Mettiki (WV) have entered into that certain Third Restated and Amended Fuel
Supply and Ash Management Services Agreement effective January 1, 2007, (the
“North Branch Agreement”) pursuant to which Mettiki (WV) will supply Fuel to the
North Branch Station and provide for the removal and management of Ash generated
by the North Branch Power Station beginning on or after January 1, 2007 and
continuing through December 31, 2008; and

WHEREAS, Seller anticipates that it will be able to realize certain benefits
from the Maryland mined coal tax credit which may be accomplished by Seller
selling its Maryland mined coal intended for delivery to Buyer under the
Agreement to a qualified utility (or utilities) which can take a credit against
their public utility franchise tax under Md. Code Ann., Tax-Gen. § 8-406(b)
(1997 Repl. Vol.) (the “Maryland Tax Credit”); and

WHEREAS, Buyer and Seller desire to agree upon certain terms and conditions to
amend the Agreement to enable Seller to realize the Maryland Tax Credit by
having Seller sell its Maryland mined coal intended for delivery to Buyer under
the Agreement to a qualified utility (“Monetizer”) (or utilities)
(“Monetizers”), which Monetizer (or Monetizers), under a separate agreement,
shall in turn either (1) sell such coal directly to Buyer (“Monetizer Coal
Supply Agreement”), or (2) sell such coal to a third party supplier (or third
party suppliers), which third party supplier (or third party suppliers) under a
separate agreement, shall in turn sell such Maryland mined coal to Buyer (“Third
Party Coal Supply Agreement”), which under either sale arrangement, shall be
blended by Seller with other coal that is delivered to the Mt. Storm Power
Station by Seller with such blended coal then delivered to Buyer under the
Agreement; and

WHEREAS, the coal purchased by Buyer under a Monetizer Coal Supply Agreement
and/or a Third Party Coal Supply Agreement shall serve to reduce the quantity of
coal that is required to be purchased by Buyer from Seller under the Agreement;
and

WHEREAS, for and in consideration of Buyer entering into any Monetizer Coal
Supply Agreement and/or a Third Party Coal Supply Agreement to enable Seller to
realize the Maryland Tax Credit, Seller agrees to indemnify and hold Buyer, and
its affiliates, parents, subsidiaries, officers, directors, agents and others
acting on its behalf, harmless from and against any additional costs, expenses
or liability incurred as a result thereof; and

WHEREAS, simultaneous with the execution of this MOU by the parties, Seller
agrees to issue Buyer a credit in the amount of $******, which is equal to
$****** per ton for ****** tons of the total tons of coal sold during the period
****** through ****** by (1) Mettiki to Mount Storm Supply under (i) the
Restated and Amended Feedstock Agreement No. 1, effective June 1, 2006 and
(ii) Purchase Order No. 75, effective December 20, 2006, and (2) by Seller to
Mount Storm Supply under (i) the Restated and Amended Feedstock Agreement No. 2,
effective June 1, 2006 and (ii) Purchase Order No. 77, effective January 1,
2007, of which coal was produced into synfuel; and

 

2



--------------------------------------------------------------------------------

WHEREAS, at such time as Buyer actually enters into a Monetizer Coal Supply
Agreement and/or a Third Party Coal Supply Agreement which enables Seller to
realize the Maryland Tax Credit, Seller agrees to issue Buyer an additional
one-time credit in the amount of $******, which is equal to $****** per ton for
****** tons of the total tons of coal sold on or after ****** by Seller to Mount
Storm Supply under (i) the Restated and Amended Feedstock Agreement No. 2,
effective June 1, 2006 and (ii) Purchase Order No. 77, effective January 1,
2007, of which coal was produced into synfuel.

NOW THEREFORE, for and in consideration of the above recitals which are
incorporated herein, and the covenants and premises herein set forth, Buyer,
Seller, Mettiki (WV) and Mettiki hereby agree, intending to be legally bound, as
follows:

 

  1. Maryland Tax Credit.

(a) After execution of this MOU, Seller intends to enter into a coal supply
agreement with a qualified Monetizer (or Monetizers) which can take a credit
against its public utility franchise tax under Md. Code Ann., Tax-Gen. §
8-406(b) (1997 Repl. Vol.) for the purchase of Maryland mined coal (hereinafter
referred to as “Monetizer(s)”) who is willing to (a) purchase Seller’s Maryland
mined coal and (b) enter into a Monetizer Coal Supply Agreement directly with
Buyer or (2) sell such coal to a third party supplier (or third party
suppliers), which Seller shall cause such third party supplier (or third party
suppliers) to in turn sell such Maryland mined coal to Buyer under a Third Party
Coal Supply Agreement. (All agreements referenced above are hereinafter referred
to collectively as the “Maryland Tax Credit Agreements”).

(b) The term of the Maryland Tax Credit Agreements shall be for such period of
time that Seller is able to realize certain benefits from the Maryland mined
coal tax credit.

(c) After the execution of this MOU, Buyer agrees to enter into a Monetizer Coal
Supply Agreement and/or Third Party Coal Supply Agreement proposed by Seller
which contain terms and conditions reasonably acceptable to Buyer, of which
acceptance shall not be unreasonably conditioned, delayed or withheld by Buyer.

(d) The purchase price of the coal payable by Buyer under the Monetizer Coal
Supply Agreement and/or Third Party Coal Supply Agreement will be equal to the
then existing Price payable by Buyer to Seller under the Agreement, but without
adjustments for heating value or other quality parameters. All heating value and
other quality adjustments applicable to the coal sold to Buyer under the
Monetizer Coal Supply Agreement and/or Third Party Coal Supply Agreement shall
be based upon the quality after the coal is blended with Seller’s coal at the
Storage and Blending Facility, after which the quality adjustments shall be
determined pursuant to the Agreement and payable by Buyer to Seller, or owed by
Seller to Buyer, as the case may be, for the combined total of the coal
delivered by Seller under the Agreement and the coal delivered to Buyer under
the Monetizer Coal Supply Agreement(s) and/or Third Party Coal Supply
Agreement(s).

 

3



--------------------------------------------------------------------------------

(e) For invoicing and payment purposes, Seller shall advise Buyer of (i) the
amount of tonnage received by Buyer under the Agreement and (ii) the amount of
tonnage received by Buyer under the Monetizer Coal Supply Agreement(s) and/or
Third Party Coal Supply Agreement(s), which shall combined equal the amount of
coal received by Buyer at the end of the “P” conveyor at the transfer building.

(f) Seller shall (1) negotiate and prepare the Maryland Tax Credit Agreements,
or any amendments thereto, (2) coordinate the submission to Buyer for execution
each proposed Monetizer Coal Supply Agreement and/or Third Party Coal Supply
Agreement to be entered into between Buyer and a designated third party
supplier, (3) on behalf of the third party supplier, prepare and deliver to
Buyer all invoices for coal sold under a Monetizer Coal Supply Agreement and/or
Third Party Coal Supply Agreement in accordance with the terms thereof,
(4) assist the third party supplier in the collection of any payment due from
Buyer for the sale of coal under the Monetizer Coal Supply Agreement and/or
Third Party Coal Supply Agreement, and (5) provide such other duties and
obligations with respect to the administration of the Monetizer Coal Supply
Agreement and/or Third Party Coal Supply Agreements as needed.

(g) In regard to any Monetizer Coal Supply Agreement and/or Third Party Coal
Supply Agreement(s) entered into by Buyer at Seller’s request, Seller hereby
agrees to timely perform all obligations and make all coal deliveries when due
under such Monetizer Coal Supply Agreement and/or Third Party Coal Supply
Agreement(s) in the event the third party supplier fails to perform or otherwise
deliver coal thereunder. It is the intent of the parties that Buyer’s rights and
obligations arising under a Monetizer Coal Supply Agreement and/or Third Party
Coal Supply Agreement shall not be less than or greater than Buyer’s rights and
obligations arising under the Agreement. Accordingly, Buyer and Seller
acknowledge that any coal sold under such Monetizer Coal Supply Agreement and/or
Third Party Coal Supply Agreement(s) will automatically reduce on a
corresponding basis the quantity of coal that Buyer is or remains obligated to
purchase from Seller or that Seller is or remains obligated to sell to Buyer
pursuant to the Agreement. Except as set forth in the preceding sentence, the
terms and provisions of the Agreement shall continue in full force and effect.
Therefore, if the Monetizer Coal Supply Agreement and/or Third Party Coal Supply
Agreement is terminated for any reason, or if the third party supplier fails to
deliver coal as required under the Monetizer Coal Supply Agreement and/or Third
Party Coal Supply Agreement or if third party supplier is excused from
delivering coal due to a force majeure event thereunder, Buyer and Seller shall
remain obligated to purchase and sell coal in accordance with the terms of the
Agreement. Additionally, upon any cancellation or termination of a Monetizer
Coal Supply Agreement and/or Third Party Coal Supply Agreement, any make-up,
shortfall or undelivered quantities arising under such Monetizer Coal Supply
Agreement and/or Third Party Coal Supply Agreement shall be transferred to, and
controlled by, the Agreement. Seller will be fully liable and responsible under
this Agreement for any failure by the third party supplier, whether arising by
breach or otherwise, to sell any quantities of coal under the Monetizer Coal
Supply Agreement and/or Third Party Coal Supply Agreement to Buyer. Seller
represents and warrants to Buyer that Seller will act as the third party
supplier’s exclusive administrator and agent in regard to the management and
administration of the Monetizer Coal Supply Agreement and/or Third Party Coal
Supply Agreement with

 

4



--------------------------------------------------------------------------------

authority to schedule coal shipments, resolve disputes and provide remedies on
the third party supplier’s behalf under the Monetizer Coal Supply Agreement
and/or Third Party Coal Supply Agreement. In the event that Seller ceases to act
in such capacity or to exercise the stated functions on behalf of the third
party supplier, Seller shall promptly notify Buyer who shall have the right,
upon 10 days prior written notice to Seller and the third party supplier, to
terminate the affected Monetizer Coal Supply Agreement and/or Third Party Coal
Supply Agreement(s).

(h) A force majeure event occurring under the Agreement shall be deemed to be a
force majeure event under the Monetizer Coal Supply Agreement(s) and/or Third
Party Coal Supply Agreement(s).

(i) Except with respect to Buyer’s obligation to enter into Monetizer Coal
Supply Agreement(s) and/or Third Party Coal Supply Agreement(s) as provided in
this MOU, Seller shall bear the entire risk, cost and expense with regard to the
Maryland mined tax credits including, without limitation, obtaining Monetizers
and third party suppliers to participate in the Maryland Tax Credit Agreements
as well as obtaining all necessary governmental approvals for such tax credits.

 

  2. Seller’s Indemnification to Buyer.

For and in consideration of Buyer entering into any Monetizer Coal Supply
Agreement and/or Third Party Coal Supply Agreement to enable Seller to realize
the Maryland Tax Credit, Seller shall indemnify and hold Buyer, and its
affiliates, parents, subsidiaries, officers, directors, agents and others acting
on its behalf, harmless from and against any additional costs, expenses or
liability incurred as the result thereof, including but not limited to any
insolvency or bankruptcy of any third party supplier. If Buyer desires to assert
an indemnity claim, Buyer shall provide Seller with written notice of such
indemnity claim within a reasonable period of time (but in no event more than
sixty (60) days) after it becomes aware of the factual basis for such indemnity
claim. At the time the indemnity claim is made and thereafter, Buyer shall
provide Seller with copies of all materials in its possession that provide
background with respect to questions at issue or containing information
describing the basis of the indemnity claim. If the indemnity claim involves a
claim by a third party, Seller may assume at its own expense the defense of the
claim. Buyer may participate in any such proceeding at its own expense through
its own counsel.

 

  3. Synfuel Service Fees Credit

(a) Contingent upon the execution of this MOU, the execution and performance
under the North Branch Agreement and under the Agreement, as amended by
Amendment No. 1 and the execution of the Termination Agreement, no later than
****** Seller shall issue Buyer a credit in the amount of $******, which is
equal to $****** per ton for the first ****** tons of coal sold during the
period ****** through ****** by (1) Mettiki to Mount Storm Supply under (i) the
Restated and Amended Feedstock Agreement No. 1, effective June 1, 2006 and
(ii) Purchase Order No. 75, effective December 20, 2006, and (2) by Seller to

 

5



--------------------------------------------------------------------------------

Mount Storm Supply under (i) the Restated and Amended Feedstock Agreement No. 2,
effective June 1, 2006 and (ii) Purchase Order No. 77, effective January 1,
2007, of which coal was produced into synfuel; and

(b) At such time Buyer actually enters into a Monetizer Coal Supply Agreement
and/or a Third Party Coal Supply Agreement as provided for herein which enables
Seller to realize the Maryland Tax Credit, Seller agrees to issue Buyer an
additional one-time credit in the amount of $******, which is equal to $******
per ton for ****** tons of the total tons of coal sold on or after ****** by
Seller to Mount Storm Supply under (i) the Restated and Amended Feedstock
Agreement No. 2, effective June 1, 2006 and (ii) Purchase Order No. 77,
effective January 1, 2007, of which coal was produced into synfuel.

4. This MOU shall be governed by the laws of the Commonwealth of Virginia,
without giving effect to principles of conflicts of laws, and shall be binding
upon the parties hereto and their respective successors and permitted assigns,
except that no party shall assign any of their rights or delegate any of their
obligations hereunder except with the prior written consent of the other party
hereto. The parties hereto agree that this MOU is a legally, binding agreement,
and not an agreement to agree, and shall be enforceable against the parties
hereto in accordance with its terms.

5. This MOU may not be amended, supplemented or otherwise modified, and no
provision of this MOU may be waived, except by a written instrument signed by
all of the parties hereto.

6. This MOU constitutes the parties’ entire agreement with respect to the
subject matter hereof, and supersedes any and all prior agreements or
understandings between the parties with respect to the matters referred to
herein. Except as provided in this MOU, the parties acknowledge and agree that,
notwithstanding any other term or provision contained in this MOU, neither Buyer
or Seller will have any greater, reduced, additional or changed obligation or
liability to each other as a result of Seller entering into any Monetizer Coal
Purchase Agreement and/or Buyer entering into any Monetizer Coal Supply
Agreement.

(Signature page follows)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Memorandum of
Understanding to be executed in duplicate originals as of the date first written
above.

 

Virginia Electric and Power Company

By:

  /s/ Karla J. Haislip

Name:

  Karla J. Haislip

Title:

  Authorized Representative Alliance Coal, LLC

By:

  /s/ Robert G. Sachse

Name:

  Robert G. Sachse

Title:

  Executive Vice President Mettiki Coal (WV), LLC

By:

  /s/ Robert G. Sachse

Name:

  Robert G. Sachse

Title:

  Executive Vice President Mettiki Coal, LLC

By:

  /s/ Robert G. Sachse Name:   Robert G. Sachse Title:   Executive Vice
President

 

7